Citation Nr: 1814940	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  11-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In February 2017, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Following the February 2017 remand, the RO initiated a VA examination request in April 2017, and sent two May 2017 notice letters to the Veteran's address of record informing him to contact the VA Medical Center in order to schedule his VA examinations; however, the examination request was cancelled in May 2017 after the Veteran failed to RSVP for an examination date(s).

2.  Neither the Veteran, nor his representative, has asserted that the Veteran failed to receive the May 2017 VA correspondences, submitted a statement of good cause for his failure to RSVP, or requested a new VA examination.

3.  The Veteran's acquired psychiatric disorder, if present, was not incurred in, or caused by, his military service.

4.  The Veteran does not have a current diagnosis of a sleep disorder.

5.  The Veteran's hypertension, if present, was not incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


I.  Failure to RSVP

As an initial matter, the Board notes that this claim was remanded in February 2017, in pertinent part, to provide the Veteran with VA examinations to address the etiology of his claimed service connected disabilities.  See February 2017 Board Remand.  Thereafter, VA initiated an April 2017 examination request and attempted to contact the Veteran in order to schedule an appointment for VA examinations in April 2017 and May 2017.  In May 2017, VA cancelled the outstanding VA examination request because the Veteran failed to RSVP in order to schedule his VA examination appointments.

A subsequent October 2017 supplemental statement of the case (SSOC) described the Veteran's failure to RSVP for the requested VA examinations and provided the Veteran with the provisions of 38 C.F.R. § 3.655.  The Veteran responded to the SSOC by stating he had no further information or evidence to submit.  See November 2017 Correspondence.  Neither the Veteran, nor his representative, have expressed that the Veteran had good cause for his failure to respond.

When entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(a) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  However, VA's duty to assist is not always "a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.  Additionally, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process, such as notice regarding scheduled VA examinations.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2016). 

The record does not reflect that any of the notices from the VAMC or the October 2017 SSOC were returned as undeliverable.  Thus, the Veteran is presumed to have received them.  As stated above, in the SSOC, the RO provided the Veteran with the provisions of 38 C.F.R. § 3.655, which informed him that the failure to report for a VA examination in connection with a claim for increase without evidence of good cause would result in the denial of his claim.  Thus, the Veteran was put on notice that he could submit evidence of good cause for his failure to respond to the VAMC's letter and essentially informed the Veteran that the examination had the potential to provide instrumental evidence.  Moreover, neither the Veteran nor his representative have provided good cause for the Veteran's failure to RSVP for the requested VA examination or indicated a desire to have an examination scheduled. 

Given the above, the Board is satisfied that the Veteran received notice regarding the examination request and failed to respond without good cause.  See 38 C.F.R. § 3.655.

Further, as discussed in more detail below, the Veteran did not respond to the RO's efforts to obtain his pertinent private medical record in accordance with the Board's prior remand.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a one way street.).  As such, his claims must be rated on the evidence of record.  38 C.F.R. § 3.655(b).

 
II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).
 
A.  Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include anxiety and PTSD.  For the following reasons and bases, the Board finds that service connection is not warranted.

The Veteran's service treatment records (STRs) are silent for any complaints of, treatment for, or diagnosis of an acquired psychiatric disorder.  At the October 2016 hearing, he testified that his in-service occupation of Air Cargo Specialist contributed to his acquired psychiatric disorder.  See October 2016 Hearing Transcript.  Specifically, he testified that unloading boxes containing human remains at Travis Air Force Base (AFB), California caused his acquired psychiatric disorder.  Id. 

In regard to the Veteran's asserted in-service incident, it has been confirmed that Travis AFB was a central port of call in the transportation of human remains from Vietnam.  See April 2017 Email Correspondence.  Additionally, it was confirmed that an Air Cargo Specialist may have been pressed into the unloading of boxes containing human remains.  Id.  The Veteran was an Export Receiving Cargo Processor during his duty at Travis AFB.  See August 1966 Performance Report.  Accordingly, the criteria for an in-service event have been met.  See Davidson, 581 F.3d 1313. 

Following his separation from service, the Veteran testified that he initially sought mental health treatment in 1973 or 1974, and was subsequently diagnosed with anxiety.  Id.  He further testified to being treated for anxiety during the pendency of this claim.  Id. (stating the Veteran is prescribed medication for his psychiatric symptoms).  However, there is no medical evidence of record showing a current diagnosis of a psychiatric disorder, to include either anxiety or PTSD.  Accordingly, there is no evidence of a current disability.  See Davidson, 581 F.3d 1313.  In February 2017, the Board remanded the Veteran's claim in an effort to obtain his identified private treatment records for anxiety.  The RO wrote to the Veteran on February 22, 2017 and asked that he complete and return VA Forms 21-4142 so that the RO could obtain his records.  He was also notified that he could obtain the records and send them to VA on his own.  Unfortunately, the Veteran did not respond.

The Veteran is competent to describe his symptoms, such as anxiety.  However, with respect to the presence of a diagnosis of current psychiatric disorder, the determination is medically complex.  Therefore, competent medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As the Veteran is a lay person in the field of medicine, his unsupported assertion of having a current psychiatric disorder is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  In the absence of a current diagnosis of a psychiatric disorder, service connection cannot be established. See Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  

Assuming, without deciding that the Veteran does have a current diagnosis of an acquired psychiatric disorder such as anxiety, there is no competent evidence of record showing that it is related to any incident of his service.  This determination is medically complex, since whether the Veteran's claimed psychiatric disorder was incurred during his service cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  Jandreau, 492 F.3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As the Veteran is a lay person in the field of medicine, his unsupported claim of a relationship between his active duty service and an acquired psychiatric disorder is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, to include anxiety and PTSD, is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

B.  Sleep Disorder

The Veteran claims entitlement to service connection for a sleep disorder.  For the following reasons and bases, the Board finds that entitlement to service connection for a sleep disorder is not warranted.

The Board notes that the Veteran has never been diagnosed with a sleep disorder.  At his hearing before the Board in October 2016 the Veteran denied ever being diagnosed as having a sleep disorder, and there is no medical evidence of record showing a diagnosis of a sleep disorder.  The competent and credible medical evidence does not show any current diagnoses of a sleep disorder at any time.  While the Veteran asserts that he has sleep disorder symptomatology including an inability to sleep, gasping for air, and sudden wake ups, as a layperson he does not have the medical competence to identify or diagnose these conditions, as this is a complex determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309  (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno, 6 Vet. App.at 469-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

As stated above, service connection may only be granted for a current disability.  The Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a sleep disorder.  Accordingly, entitlement to service connection for a sleep disorder is denied.

C.  Hypertension

The Veteran asserts that his hypertension is related to his active duty service.  For the following reasons and bases, the Board finds that service connection for hypertension is not warranted.

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338  (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

The Veteran has not asserted that hypertension was present during service.  Rather, at his hearing before the Board he stated that he believed that his hypertension was related to service because he was healthy when he entered service and "all of his happened after I was discharged."  Further, the February 1969 separation examination noted examination of the Veteran's heart system was normal and the Veteran's blood pressure was recorded as 120/50.  See February 1969 Report of Medical Examination.  The Veteran's remaining STRs are silent for any elevated blood pressure readings.  Accordingly, the provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim of entitlement to service connection for hypertension.

The Board acknowledges the Veteran's testimony in October 2016 that he had elevated blood pressure readings after service in 1969 or 1970 (presumably within one year of his separation from service) and that he saw a doctor who prescribed medication for hypertension in the early 1970s.  This information, without more specific details as to his actual blood pressure readings and exactly when he was diagnosed as having hypertension and prescribed medication to treat it in the early 1970s, is vague and inconclusive.  Therefore, it does not provide a sufficient basis upon which to support a claim.  The Veteran himself is not competent to provide an opinion that his blood pressure readings within one year of service represented the presence of hypertension, as this is a medically complex determination.  

Further, while the Veteran asserts that he is currently diagnosed as having and being treated for hypertension, there is no current medical evidence showing that that he has been diagnosed as having hypertension.  In February 2017, the Board remanded the Veteran's claim in an effort to obtain his identified private treatment records for hypertension, to include those dated close in time to his separation from service and at present.  The RO wrote to the Veteran on February 22, 2017 and asked that he complete and return VA Forms 21-4142 so that the RO could obtain his records.  He was also notified that he could obtain the records and send them to VA on his own.  Unfortunately, the Veteran did not respond.  

Assuming, without deciding that the Veteran does have a current diagnosis of hypertension, there is no competent evidence of record showing that it is related to any incident of his service.  This determination is medically complex, since whether the Veteran's hypertension was incurred during his service cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  Jandreau, 492 F.3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As the Veteran is a lay person in the field of medicine, his unsupported claim of a relationship between his active duty service and hypertension is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  

In sum, the preponderance of the evidence weighs against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


